Exhibit 10.1
EXECUTIVE EMPLOYMENT
AND NONCOMPETITION AGREEMENT
This Executive Employment and Noncompetition Agreement (“Agreement”) is entered
into between RSC Holdings Inc. and RSC Equipment Rental, Inc. (the “Company” or
“RSC”) and Patricia D. Chiodo (“Executive”), effective as of October 1, 2010
(the “Effective Date”).
RECITALS
WHEREAS, the Company operates its equipment rental business which has store
locations throughout North America (such business as operated by the Company is
referred to herein as the “Business”).
WHEREAS, the Company’s life-blood is its Confidential Information, including but
not limited to customer databases, marketing and sales objectives and
strategies, customer lists, information regarding existing customer preferences,
habits, and needs, information regarding prospective customers, details of past,
pending and contemplated transactions, price lists, pricing policies, sales
data, training materials, and customer proposals, information developed about
the Company’s competitors, systems, strategies, designs, processes, procedures,
market data, know-how, compilations of technical and non-technical data,
advertising and promotional plans, and financial and other projections, which
information has been collected over a significant amount of time and at great
effort and expense.
WHEREAS, the Company would be placed at an unfair competitive disadvantage if
Executive were able to use the Company’s Confidential Information and goodwill
for her own benefit, or for the benefit of anyone other than the Company.
WHEREAS, with the assurances contained in the agreement, the Company desires to
employ Executive as a Senior Vice President, Chief Financial Officer, in which
position she will not only have access to the Company’s Confidential Information
but also will have the duty to expand and improve such information.
WHEREAS, Executive desires to be employed by the Company in this position and is
willing to do so upon the terms contained herein.
AGREEMENT
NOW, THEREFORE, as a condition of employment, and for other good and valuable
consideration, including without limitation continued employment and/or
promotion or advancement, which Executive agrees is sufficient consideration for
this Agreement, and in consideration of the mutual promises and covenants set
forth below, the Company and Executive agree as follows:

 

 



--------------------------------------------------------------------------------



 



ARTICLE I
EMPLOYMENT
Section 1.1. Employment & Position. The Company shall employ Executive as Senior
Vice President, Chief Financial Officer at the Company’s location in Scottsdale,
AZ. Executive shall report to the President and Chief Executive Officer, and the
Board of Directors of the Company. During Executive’s employment hereunder,
Executive shall devote all necessary energies, experience, skills, abilities,
knowledge and productive time to the performance of duties under this Agreement
and shall not render to others services that interfere with the performance of
her duties with the Company under this Agreement. The rendering of services to
others shall be subject to the approval of the Board.
Section 1.2. Duties. Executive will be responsible for the full range of
responsibility customarily performed by an Executive in the position of Senior
Vice President, Chief Financial Officer of the Company and render such services
as are from time to time necessary or requested in connection with the affairs
of the Company. Executive’s duties also includes the obligation to maintain the
highest level of integrity and report and (when appropriate) address violations
of the Company’s policies and procedures, and hereby acknowledges, represents
and warrants that there are no such violations as of the date hereof.
Section 1.3. Term of Employment. Executive shall be employed as herein set
forth, commencing on the date set forth above and continuing until terminated by
either party in accordance with section 2.5 below (the “Employment Term”).
ARTICLE II
COMPENSATION
Section 2.1. Base Salary. Executive’s salary (the “Base Salary”) shall be three
hundred sixty five thousand dollars ($365,000) per annum for the term of this
Agreement and/or as increased, after review by the Board at the time and in
accordance with Company policies as in effect from time to time. Base Salary
shall be payable in accordance with the standard payroll practices of the
Company.
Section 2.2. Variable Compensation. In addition to her Base Salary, Executive
will be eligible to receive Variable Compensation, in accordance with the
Company’s Variable Compensation Plan as in effect from time to time, and which
will provide her with additional incentive opportunity with a target of
seventy-five percent (75%) of her Base Salary and a maximum of one-hundred fifty
percent (150%) of her Base Salary.
Section 2.3. Equity Incentive. Executive will be eligible to participate in the
Company’s discretionary long term incentive plan during the course of employment
with the Company, subject to the discretion of the Compensation Committee and/or
the Board of Directors and the terms and conditions of the applicable plan.
Awards will be determined utilizing the valuation methodology used for other
similarly situated executive officers of the Company.

 

2



--------------------------------------------------------------------------------



 



Section 2.4. Other Benefits. During the Employment Term, Executive shall be
entitled to all benefits and conditions of employment generally provided to
other RSC Company executives, subject to the same eligibility and other
reasonable conditions of Company benefit programs and to country related
differences, including, but not limited to, medical, dental, life insurance,
non-qualified deferred compensation programs, sick leave, disability, automobile
allowance ($1,200 per month) and participation in any retirement plan. In
addition, benefits shall include, but not be limited to five (5) weeks vacation
per year and an annual tax and financial planning services allowance of up to
two thousand five hundred dollars ($2,500).
Section 2.5. Employment Separation.
(a) Severance Benefits: The Company may, at its sole discretion, terminate
Executive’s employment at any time, provided however, that if the Company severs
Executive’s employment for any reason other than For Cause or if Executive
terminates her employment for Good Reason the Company shall provide the
following severance payments and benefits (collectively “Severance Benefits”),
less all applicable federal and state income and withholding taxes, in exchange
for a full and complete release of all claims against the Company, in the form
customarily used by the Company, executed by Executive, and Executive allows
such release to become effective:

  1.  
Eighteen (18) months of Base Salary (the “Severance Period”), plus a pro-rata
portion of variable compensation for the calendar year, or if variable
compensation is to be paid quarterly then for the calendar quarter, in which the
severance occurs up to the separation date, such pro rata bonus to be equal to
the variable compensation Executive would have earned had Executive remained
employed through the end of the applicable period (pro rated based on the number
of days employed in such period). Executive’s entitlement to and the amount of
any variable compensation under this Section 2.5(a) (1) shall be determined at
the sole discretion of the Company. The Base Salary shall be payable in
accordance with the Company’s regular payroll practices, and the pro rata
variable compensation payments shall be payable at the time that other variable
compensation payments are made under the applicable Variable Compensation Plan.
Notwithstanding the payment schedule described in this paragraph, if Executive
is a Specified Employee (as defined in Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”)) and becomes entitled to the payment described
in this Section 2.5 as a result of a separation of service as defined by
Section 409A(a)(2)(i) of the Code, then the portion of such payment treated as
“separation pay” for purposes of Section 409A shall not be paid prior to the
date which is six (6) months after the date of the Executive’s separation of
service with the Company if such payment would result in the imposition of an
excise tax under Section 409A of the Code. Any amount described in the preceding
sentence over the applicable threshold, that is otherwise payable during the
first six months following Executive’s separation from service shall be
accumulated and paid to Executive in a lump sum amount on the first date of the
seventh month following the date of separation from service.

 

3



--------------------------------------------------------------------------------



 



Executive’s entitlement to the foregoing severance payments is contingent on her
continued compliance with the confidentiality, non-competition and
non-solicitation provisions outlined in Sections 3.1, 3.2, 4.2 and 4.3 herein.
Executive understands that if the Company determines that she has violated the
confidentiality provisions, covenant not to compete or non-solicitation
provisions, the Company will not make any further severance payments, and will
be entitled to reimbursement from Executive of any severance amounts already
paid to her, all in addition to any other remedy to which the Company may have.

  2.  
Upon her separation from service, if Executive is eligible and enrolled in the
Company’s medical and dental benefit programs, the Company will provide the
necessary forms, including COBRA notifications, to transfer the responsibility
and right to continue those benefits to Executive, which under COBRA are
typically at her expense, for the time period allowed by law or under the
applicable programs. However, assuming Executive is eligible and elects to
continue those benefits, the Company will continue to pay the same proportion of
Executive’s medical and dental insurance premiums under COBRA as during active
employment (for Executive and eligible dependents) until the earlier of: (1) the
expiration of the Severance Period; or (2) the date Executive is eligible for
medical and dental insurance benefits by another employer.
    3.  
Upon termination of employment, Executive is not eligible to continue
participation in the Company group life insurance program. The Company will
therefore pay, at the Company’s option, the premiums during the Severance Period
that are either (i) applicable to a conversion of the coverage (equal to the
amount normally provided to an employee without payment by the employee) from
group to individual coverage; or (ii) that will support the same level of
coverage in a term life policy. The company’s obligation under this sub-section
is to provide the required insurance and Executive is not entitled to a cash
payment in substitution thereof.
    4.  
The Company on the date of separation will provide professional outplacement
counseling and services consistent with other Executives at similar compensation
levels. No cash lump sum payment in lieu of outplacement services will be
provided to Executive.

 

4



--------------------------------------------------------------------------------



 



  5.  
During the eighteen (18) month period during which Severance Benefits under this
Section 2.5 are paid, the Company will continue to pay for Executive’s
reasonable and necessary association fees related to Executive’s duties and
responsibilities as contemplated in Section 1.2, and only to the extent
previously paid by the Company. However, the payment of the fees within this
paragraph shall cease upon the earlier of: (1) the expiration of the Severance
Period; or (2) the date Executive is employed whether consulting, self employed
or employed by another employer.
    6.  
The Company may give the Executive 30 days’ prior written notice of termination
of employment for the purposes of providing transition services. In the event
the Company gives such notice, the Executive shall be under no obligation to
render additional services and shall be allowed to seek other employment,
provided that the Severance Period shall be reduced accordingly if Executive so
ceases, for any reason, to provide services to the Company.

“Good Reason” shall mean the occurrence, without Executive’s consent, of any of
the following: (i) a material diminution in, or assignment of duties material
inconsistent with Executive’s position (including status, offices, titles and
reporting relationships), (ii) a reduction in Base Salary that is not part of
across-the-board reduction, (iii) a relocation of Executive’s principal place of
business to a location that is greater than fifty (50) miles from its current
location or (iv) the Company’s material breach of the Agreement.
(b) For Cause. The Company may, at its sole discretion, terminate Executive’s
employment at any time during the Employment Term “For Cause”. The term “For
Cause” means: (1) the failure of Executive to implement or adhere to material
policies, practices, or directives of the Company, including of the Board;
(2) conduct of a fraudulent and/or criminal nature; (3) any action of Executive
outside the scope of her employment duties that results in material financial
harm to the Company, (4) conduct that is in violation of any provision of this
Agreement or any other agreement between the Company or any of its affiliates
and Executive (including any noncompetition, noninterference, nonsolicitation or
confidentiality agreement); or (5) solely for purposes of this Section 2.5,
death or disability as defined hereinafter.
(c) Disability. Within the parameters allowed by federal and state law, the
Company reserves the right to terminate Executive’s employment or place her on
unpaid leave if Executive is incapacitated due to physical or mental illness and
cannot perform the essential functions of her job with or without a reasonable
accommodation.
(d) Voluntary Resignation by Executive. Executive shall have the right to
terminate this Agreement at any time. Executive agrees to provide the Company
with thirty (30) days prior written notice of any such intended resignation. The
Company’s obligation to pay Executive’s Base Salary, variable compensation and
other benefits shall cease as of Executive’s date of separation. Executive shall
not be entitled to any Severance Benefits if she resigns other than for Good
Reason.

 

5



--------------------------------------------------------------------------------



 



Section 2.6 Limitation on Payments. In the event that the payments or other
benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then Executive’s benefits under this Agreement shall be
either (a) delivered in full, or (b) delivered to such lesser extent which would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. If
a reduction in payments or benefits constituting “parachute payments” is
necessary pursuant to the foregoing provision, reduction shall occur in the
following order unless the Executive elects in writing a different order
(provided, however, that such election shall be subject to Company approval if
made on or after the date on which the event that triggers the parachute payment
occurs): reduction of cash payments; cancellation of accelerated vesting of
stock awards; reduction of employee benefits. If acceleration of vesting of
stock award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Executive’s stock
awards unless the Executive elects in writing a different order for
cancellation.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 2.6 shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes and may
be relied upon by the Company. For purposes of making the calculations required
by this Section 2.6, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code. The Company and Executive shall further to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 2.6. The Company shall bear all costs
the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 2.6.
ARTICLE III
CONFIDENTIAL INFORMATION
Section 3.1. Confidential Information. Executive’s position with the Company
will, and have, necessarily give her access to, contact with and knowledge of
certain trade secrets, and confidential and proprietary business information of
the Company. This information includes but is not limited to employee
information, union information, employment and union litigation and claim
information, marketing and sales objectives and strategies, customer lists,
information regarding existing customer preferences, habits and needs,
information regarding prospective customers, details of past, pending and
contemplated transactions, price lists, pricing policies, sales data, training
materials, customer proposals, information developed about Company’s
competitors, systems, strategies, designs, processes, procedures, growth plans,
market data, know-how, compilations of technical and non-technical data,
advertising and promotional plans and strategies, and financial and other
projections relating to the business of the Company, which are not generally
known to or readily ascertainable through legitimate means by the public or by
competitors of the Company (hereinafter collectively referred to as
“Confidential Information”). Executive shall not at any time disclose the
Confidential Information to anyone, except on a need-to-know basis in connection
with Executive’s duties in carrying out the business of the Company. Executive
shall not use any Confidential Information for her own benefit, or for the
benefit of anyone other than the Company or its affiliates.

 

6



--------------------------------------------------------------------------------



 



Section 3.2. Ownership of Records, Etc. All records, reports, notes,
compilations or other recorded matter, and copies or reproductions thereof, in
whatever media form, relating to the Confidential Information of the Company,
operations, activities or business, made or received by Executive during any
past employment or future period of employment with the Company are and shall be
the exclusive property of the Company. Executive shall keep the same at all
times in her custody, subject to control by the Company and Executive shall
surrender the same at the end of her employment, if not before. Failure to
return such property upon the request of the Company during Executive’s
Employment Term or thereafter shall be a material breach of this Agreement.
Section 3.3. Injunctive Relief. Executive acknowledges that (a) the provisions
of Section 3.1 and Section 3.2 are reasonable and necessary to protect the
legitimate interests of the Company, and (b) any violation of Section 3.1 or
Section 3.2 will result in irreparable injury to the Company, the exact amount
of which will be difficult to ascertain, and that the remedies at law for any
such violation would not be reasonable or adequate compensation to the Company
for such a violation. Accordingly Executive agrees that if she violates, or
under the then existing circumstances it seems reasonable likely that there may
occur a violation of, the provisions of Section 3.1 or Section 3.2, in addition
to any other remedy which may be available at law or in equity, the Company
shall be entitled to specific performance and injunctive relief, without posting
bond or other security, and without the necessity of proving actual damages.
ARTICLE IV
COVENANT NOT TO COMPETE
Section 4.1. Recitals. Executive acknowledges and agrees that she has or will
have technical and other extensive expertise associated with the business of the
Company. In addition, Executive has or will develop valuable business contacts
with employees, potential employees, clients, and potential clients of the
Company and with professionals in the equipment rental industry. Furthermore,
Executive’s reputation and goodwill are or will be an integral part of the
Company’s success throughout the areas where the business of the Company is and
will be conducted. If Executive deprives the Company of any of her goodwill or
in any manner uses her reputation and goodwill in competition with the Company,
the Company will be deprived of the benefits it has bargained for pursuant to
this Agreement. Since Executive has the ability to compete with the Company in
the operation of the business of the Company, the Company therefore desires that
Executive enter into this Covenant Not To Compete.
Section 4.2. Covenant Not to Compete. Executive agrees that during her
employment with RSC and for a period of twenty-four (24) months commencing
immediately after the end of her employment (the “Time Period”), she shall not,
unless acting with the Company’s prior written consent (which may be withheld at
the Company’s sole discretion), directly or indirectly own, manage, join,
operate or control, participate in the ownership, operation or control of, or be
connected as a director, officer, partner, or consultant, or permit her name to
be used in connection with any competing business, including but not limited to
any of the

 

7



--------------------------------------------------------------------------------



 



following businesses or organizations that rent or lease construction or
construction-related equipment within the United States, Canada, Mexico or other
country the Company plans to expand into that Executive has been involved with
(collectively “the Territory”): Caterpillar, United Rentals, Sunbelt Rentals and
its parent Ashtead Group plc, Neff Rental, Hertz, Volvo, National Equipment
Services and Maxim Crane Works or, in the alternative, any business or
organization not listed above that rents or leases construction or
construction-related equipment or that has plans to enter into the
construction-related equipment rental or leasing business in the Territory.
The parties agree that if a court of competent jurisdiction determines that the
Time Period for purposes of this Section 4.2 is unreasonably long and found to
be an unenforceable term, the Time Period for purposes of this Section 4.2 shall
be shortened to the maximum duration enforceable under applicable law.
If a court of competent jurisdiction determines that the Territory is an
unreasonable geographic scope for this provision, the Territory shall be deemed
reformed to include the United States and Canada, excluding Mexico. If a court
of competent jurisdiction determines that the Territory of the United States and
Canada is an unreasonable geographic scope for this provision, the Territory
shall be deemed reformed to include the United States.
Section 4.3. No Solicitation of Customers or Employees. Executive agrees that:
(a) During her employment with RSC and for the Time Period, she shall not,
directly or indirectly, call on or solicit or divert or take away from RSC or
any of its affiliates (including by divulging to any competitor or potential
competitor of RSC) any person, firm, corporation, or other entity who is a
customer of RSC or its affiliates and whom Executive had contact with through
any of her employment with RSC.
(b) During her employment with RSC and for the Time Period, she shall not,
directly or indirectly, solicit employment of any employee of RSC or any
employee of any affiliate of RSC for employment with any entity that rents or
leases construction or construction-related equipment in the Territory as
defined in Section 4.2.
(c) The parties agree that if a court of competent jurisdiction determines that
the Time Period is unreasonably long and deemed unenforceable as defined herein
in Sections 4.3(a) or (b), the Time Period for purposes of Sections 4.3(a) or
(b), as applicable, shall be shortened to the maximum duration enforceable under
applicable law.
Section 4.4. Severability of Provisions. In the event that the provisions of
this Section should ever be adjudicated by a court of competent jurisdiction to
exceed the time or geographic or other limitations permitted by applicable law,
then such provisions shall be deemed reformed to the maximum time or geographic
or other limitations permitted by applicable law, as determined by such court in
such action. Each breach of the covenants set forth herein shall give rise to a
separate and independent cause of action.

 

8



--------------------------------------------------------------------------------



 



Section 4.5. Injunctive Relief. Executive acknowledges that (a) the provisions
of Section 4.2 and Section 4.3 are reasonable and necessary to protect the
legitimate interests of the Company, and (b) any violation of Section 4.2 or
Section 4.3 will result in irreparable injury to the Company, the exact amount
of which will be difficult to ascertain, and that the remedies at law for any
such violation would not be reasonable or adequate compensation to the Company
for such a violation. Accordingly, Executive agrees that if she violates, or
under the then existing circumstances it seems reasonable likely that there may
occur a violation of, the provisions of Section 4.2 or Section 4.3, in addition
to any other remedy which may be available at law or in equity, the Company
shall be entitled to specific performance and injunctive relief, without posting
bond or other security, and without the necessity of proving actual damages.
Section 4.6. Equitable Tolling. The restrictive time periods referred to in
Sections 4.2 and 4.3 shall be tolled and extended by one month for each month or
portion of each month during which Employee is in violation of the restrictions.
If Company initiates legal action to enforce the restrictions and obtains an
injunction against Employee; then the appropriate restrictive time period(s)
will begin to run on the date that the injunction is entered.
ARTICLE V
GENERAL PROVISIONS
Section 5.1. Assignment. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by any party without the prior written
consent of the other parties except that the Company may, without such consent,
assign all such rights and obligations to a wholly-owned subsidiary or newly
created legal entity (or a partnership controlled by the Company) or
subsidiaries of the Company or to a successor in interest to the Company which
shall assume all obligations and liabilities hereunder.
Section 5.2. Sole and Entire Agreement. This Agreement constitutes the entire
existing agreement between the parties with respect to the subject matter
hereof, and completely and correctly expresses all of the rights and obligations
of the parties. All prior agreements including but not limited to prior
employment agreements, severance agreements and/or change in control agreements,
are completely superseded and revoked. Executive expressly agrees that reliance
on any oral representation(s) is unreasonable.
Section 5.3. Waivers. The waiver in any particular instance or series of
instances of any term or condition of this Agreement or any breach hereof by any
party shall not constitute a waiver of such term or condition or of any breach
thereof in any other instance.
Section 5.4. Amendment. This Agreement is subject to amendment only by
subsequent written agreement between, and executed by, the parties hereto.
Section 5.5. Separability. If any one or more provisions, clauses, paragraphs,
subclauses or subparagraphs contained in this Agreement shall for any reason be
held to be invalid, illegal, void or unenforceable, the same shall not affect
any other provision, clause, paragraph, subclause or subparagraph of this
Agreement, but this Agreement shall be construed as if such invalid, illegal,
void or unenforceable provision, clause, paragraph, subclause or subparagraph
had never been contained herein.

 

9



--------------------------------------------------------------------------------



 



Section 5.6. Time Is of the Essence. Time is of the essence in this Agreement.
Any time limit mentioned herein has been carefully considered and represents the
agreed absolute outside limit of time within which the applicable right must be
exercised. The parties may extend such time limit only by mutual agreement in
writing.
Section 5.7. Duration of Obligations. Executive’s obligations under Article III
and Article IV of this Agreement (especially those relating to confidentiality,
non-competition and non-solicitation) shall continue after her employment with
the Company is ended, regardless of the nature or reason for such termination.
Section 5.8. Attorneys’ Fees. In the event of a dispute, a court or an
arbitrator may award attorneys’ fees to the prevailing party.
Section 5.9. Captions; Definitions. Any captions of articles, sections,
subsections or paragraphs of this Agreement are solely for the convenience of
the parties and are not a part of this Agreement or to be used for the
interpretation of this Agreement or any provision hereof.
Section 5.10. Applicable Law. This Agreement shall be construed and interpreted
in accordance with the internal substantive laws, and not the choice of law
rules of the State of Arizona. Except where this Agreement provides for
injunctive relief, all disputes arising out of or in connection with this
Agreement shall be finally settled under the Rules of Arbitration of the
American Arbitration Association by a single arbitrator appointed in accordance
with the said Rules.
Section 5.11. Confidentiality. The parties agree that the terms of this
Agreement are to be held confidential and shall not be disclosed to any other
person or entity, except as required by law or legal process, and except that
either party may disclose the terms thereof to its or her legal counsel or tax
advisors.
Section 5.12. Voluntary Agreement and Legal Counsel. Executive has been
encouraged to review this Agreement with her legal and other expert counsel and
has freely entered into this Agreement.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement or
caused this Agreement to be duly executed on their respective behalf, by their
respective officers thereunto duly authorized, all effective as of the day and
year first above written.

              RSC HOLDINGS INC. AND       EXECUTIVE: Patricia D. Chiodo RSC
EQUIPMENT RENTAL, INC.        
 
           
By:
  /s/ Erik Olsson       /s/ Patricia D. Chiodo
 
           
 
  Erik Olsson       Patricia D. Chiodo
 
  President and CEO        

 

10